THREADGILL, Judge.
Pursuant to a plea agreement, the appellant, Bernard Tyll, pleaded nolo contendere to purchase of cocaine within 1,000 feet of a school. The trial court sentenced him to three years’ minimum mandatory incarceration. The sentencing document, however, reflects a term of four years’ incarceration. The appellant argues, and the state concedes, that the sentencing document must be corrected to conform with the trial court’s oral pronouncement of sentence.
The trial court also imposed costs in the amount of $275, pursuant to section 27.3455, Florida Statutes (1991). As the state also concedes, however, section 27.3455(l)(a), hm-*620its such assessments for felonies to $200. Holloway v. State, 621 So.2d 562 (Fla. 2d DCA 1993). We therefore remand for correction of the sentence. The appellant’s conviction is otherwise affirmed.
CAMPBELL, A.C.J., and LAZZARA, J., concur.